DETAILED ACTION
This action is in response to the amendment filed on 10/10/2022.
Claims 21-24 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/22 and 10/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (6,786,382) in view of Tierney et al. (2002/0032452).
	Regarding claims 21-24, Hoffman discloses a surgical stapling system, comprising: a housing (20); an actuator system operable to generate independent motions including end effector articulation motions (via actuators 13 and 60), an end effector closing motion (via trigger 26), and a staple firing motion (via trigger 28); an elongate shaft (32; Fig. 1) extending from the housing; an articulation region comprising a first articulation joint and a second articulation joint (240, 23, 220); and a stapling end effector (12) responsive to the independent motions generated by the actuator system, wherein the articulation region is positioned intermediate the elongate shaft (32) and the stapling end effector (12), and wherein the articulation region permits the stapling end effector to rotate relative to the elongate shaft about two different articulation axes in response to the end effector articulation motions, and wherein the stapling end effector comprises: a staple cartridge jaw (16), comprising: a plurality of staples (47) removably stored therein; and a longitudinal cartridge slot (49) configured to receive a tissue cutting knife (48; Fig. 4); an anvil jaw (18), comprising: a longitudinal anvil slot (42); and a longitudinal recess (as best shown in Fig. 3) extending from the longitudinal anvil slot; and a firing member (14), comprising: an anvil-engaging portion (38) configured to slidingly engage a sidewall of the longitudinal recess; and a cartridge jaw-engaging portion (46, 44; Fig. 5) configured to engage the staple cartridge jaw, wherein the anvil-engaging portion is proximal to and disengaged from the anvil jaw during the end effector closing motion (Figs. 3-4), and wherein the firing member is configured to control the relative spacing between the staple cartridge jaw and the anvil jaw during the staple firing motion; and a lock (107, 148).
	Although Hoffman discloses wherein the functions of the stapling system could be powered (e.g. electromechanical) and remotely controlled (e.g. wireless remote or automated remotely controlled; col. 12, lines 16-25), Hoffman does not specifically disclose wherein the actuator system comprises motor driven elements; wherein the end effector articulation motions, the end effector closing motion, to transmit motion to the system end effector. staple firing motion are transmitted through the motor driven elements. Tierney teaches the concept of a surgical stapling system comprising motor driven elements (118) for the purposes of remotely and electromagnetically transmit motion to the end effector of the surgical system. It would have been obvious to one having ordinary skills in the art to have actuated Hoffman’ mechanical actuators by motor driven elements, as taught by Tierney, in order to effectively and precisely operate the system remotely and robotically.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731